Citation Nr: 1013178	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-08 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
July 28, 2008, and 40 percent from July 28, 2008, for 
degenerative joint disease (DJD) of the lumbar spine. 

2.  Entitlement to a rating in excess of 10 percent prior to 
July 28, 2008, and 20 percent from July 28, 2008, for DJD of 
the right shoulder.

3.  Entitlement to a rating in excess of 20 percent for DJD 
of the left shoulder.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain. 

5.  Entitlement to a rating in excess of 10 percent for DJD 
of the left ankle. 

6.  Entitlement to a rating in excess of 10 percent for 
instability of the left shoulder. 




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1979 
to August 1995.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In a subsequent November 2008 decision, the RO increased the 
Veteran's disability ratings to 40 percent for DJD of the 
lumbar spine effective July 28, 2008.  The Veteran was also 
assigned a 20 percent disability rating for DJD of the right 
shoulder also effective July 28, 2008.  As higher schedular 
evaluations for these disabilities are possible, the issues 
of entitlement to a rating in excess of 40 percent for DJD 
of the lumbar spine and in excess of 20 percent for DJD of 
the right shoulder after July 28, 2008, remain before the 
Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  For the time period prior to July 28, 2008, DJD of the 
lumbar spine was manifested by no more than moderate degree 
of pain on motion and flexion of the thoracolumbar spine to 
60 degrees.

3.  For the time period after July 28, 2008, DJD of the 
lumbar spine is manifested by forward flexion of the 
thoracolumbar spine less than 30 degrees.

4.  For the time period prior to July 28, 2008, DJD of the 
right shoulder was manifested by evidence of painful motion 
with X-ray evidence of degenerative changes in the right 
shoulder.

5.  For the time period after July 28, 2008, DJD of the 
right shoulder was manifested by limitation of motion to 90 
degrees or shoulder level.

6.  DJD of the left shoulder was manifested by limitation of 
motion to 90 degrees or shoulder level but no evidence of 
limitation of motion to midway between side and shoulder 
level.

7.  Residuals of a right ankle sprain are manifested by 
dorsiflexion of the ankle to 10 degrees with pain and 
plantar flexion to 30 degrees with pain.

8.  DJD of the left ankle is manifested by dorsiflexion of 
the ankle to 10 degrees with pain and plantar flexion to 30 
degrees with pain.

9.  In a February 2007 VA examination, the Veteran 
complained of instability of the left shoulder.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for DJD of the lumbar spine prior to July 28, 2008, 
and in excess of 40 percent for the period beginning July 
28, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for a right shoulder disability for the period prior 
to July 28, 2008, and in excess of 20 percent for the period 
beginning July 28, 2008, are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2009).

3.  The criteria for an initial rating in excess of 20 
percent for a left shoulder disability are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2009).

4.  The criteria for an initial rating in excess of 10 
percent for a right ankle disability are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).

5.  The criteria for an initial rating in excess of 10 
percent for a left ankle disability are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).

6.  The criteria for an initial rating in excess of 10 
percent for left shoulder instability are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) , and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in December 2006.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
January 2007 and July 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Subsequently, the claims were 
reviewed and a supplemental statement of the case (SOC) was 
issued in November 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield 
v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007). 
  38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a 
claim.  An additional notice as to this matter was provided 
in January 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records and post-service VA and 
private treatment records pertaining to his disabilities 
have been obtained and associated with his claims file.  The 
Veteran was provided VA examinations in February 2007 and 
July 2008 to determine the severity of his disabilities. 
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.



Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

DJD of the Lumbar Spine

Law and Regulations - Specific

The Veteran is assigned an initial 20 percent rating for DJD 
of the lumbar spine prior to July 28, 2008, and a rating of 
40 percent beginning July 28, 2008, under Diagnostic Code 
5242.

Under the current rating criteria, degenerative arthritis of 
the spine (designated at Diagnostic Code 5242) is rated 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Intervertebral disc syndrome 
(designated at Diagnostic Code 5243) is rated either 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in a higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note: (6) Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

 
38 C.F.R. § 4.71, Plate 5 (2009)

Factual Background and Analysis

In April 2007, the Veteran was awarded service-connection 
for degenerative joint disease of the lumbar spine based on 
several in-service complaints of low back pain, and a 
documented July 1991 lifting injury.  

Post-service treatment records from Montcrief Army Community 
Hospital (ACH) also note treatment for low back pain.  In a 
December 2006 Montcrief ACH note, the Veteran complained of 
low back pain for three days radiating to the left hip.  The 
examiner noted that thoracolumbar extension and rotation 
bilaterally were abnormal, and lateral flexion to the left 
and right was normal.  The diagnosis was lumbago.

In a February 2007 VA examination report, the Veteran 
reported the onset of his low back problem to 1983 when he 
suffered a lifting injury on active duty.  He stated that he 
was seen subsequently many occasions for back pain and that 
he was never given a permanent profile for his back.  He 
reported he has not injured his back since being in service 
and complained of daily low back pain which radiates upward 
into his thoracic area.  He indicated that in the prior 12 
months he had suffered three incapacitating episodes.  He 
reported his back limits his ability to lift, and he can no 
longer rake the yard.  His back flared about once a month 
and were characterized by increased pain for two to three 
days.  Upon physical examination, the examiner noted a 
moderate degree of pain on motion, flexion to 60 degrees, 
extension to 10 degrees, lateral flexion 20 degrees 
bilaterally, rotation to 20 degrees bilaterally, and that 
all range of motion testing appeared painful throughout but 
was not additionally limited following repetitive use.  The 
examiner reported diffuse tenderness of the lumbosacral 
spine and the paraspinal muscles bilaterally, and neurologic 
examination showed normal motor strength and sensory 
function.  An X-ray report from that time found minimal 
degenerative disc disease (DDD) of the lumbosacral spine 
primarily at the facet joints.  The diagnosis was DDD of the 
lumbosacral spine. 

In a July 2008 VA examination report, the Veteran indicated 
that since his last disability examination he was having 
increasing pain, decreasing mobility, and increasing 
stiffness of his lumbar spine.  He denied any incapacitating 
episodes requiring prescribed bed rest.  He reported that he 
was currently self employed as an expediter having to leave 
his Bose technician's job in 2006 because he was unable to 
perform the duties of lifting.  He further reported that his 
activities of daily living were affected in doing chores and 
sleeping, and that he had a flare of pain that was severe 
and occurred every day and lasted all day.  Upon 
examination, the examiner found the Veteran was unable to 
perform flexion due to pain, extension was to 10 degrees 
with pain, lateral flexion right and left was to 14 degrees 
with pain and that he was unable to perform rotation.  The 
examiner further noted that straight leg raises were 
negative for neurological complaints, sensory was intact 
with light touch, and gait was normal.  A March 2008 VA MRI 
report showed degenerative disc disease at L1-2 and L2-3 
levels, with annular bulging minimally compressing the 
anterior surface of the thecal sac at L1-2, L2-3, and L4-5 
levels.  The diagnosis was lumbar spondylosis and lumbar 
degenerative disc disease without lumbar radiculoapthy. 

In Montcrief ACH treatment notes dated in October 2007 and 
July 2008, the Veteran continued to complain of intermittent 
low back pain.  In July 2008, the Veteran was treated with 
an injection and noted to have left the clinic ambulating 
without difficulty. 

For the time period prior to July 28, 2008, the Board finds 
the Veteran's low back disability is manifested by no more 
than moderate degree of pain on motion and flexion to 60 
degrees.  At no time did the Veteran have forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warranting a 40 
percent rating.  Although in the February 2007 VA 
examination, the Veteran indicated that in the prior 12 
months he has suffered three incapacitating episodes, Note 1 
under the rating codes for Intervertebral Disc Syndrome, 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009), specifies that 
"an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  The medical evidence does not contain any 
findings of doctor prescribed bedrest.  Therefore, a rating 
in excess of 20 percent for DDD of the lumbar spine prior to 
July 28, 2008, is not warranted. 

For the time period beginning July 28, 2008, the Board finds 
the Veteran's DDD of the lumbar spine is manifested by no 
more than forward flexion of the thoracolumbar spine 30 
degrees or less.  At no time did the Veteran have 
unfavorable ankylosis of the entire thoracolumbar spine 
warranting a 50 percent rating.  Therefore, a rating in 
excess of 40 percent for DDD of the lumbar spine beginning 
July 28, 2008, is not warranted. 

DJD of the Right and Left Shoulders

Law and Regulations - Specific

In this case, the Veteran was assigned an initial 20 percent 
disability rating for DJD of the left shoulder under 
Diagnostic Code 5201, and 10 percent for instability of the 
left shoulder under Diagnostic Code 5299-5203.  He was also 
assigned an initial 10 for DJD of the right shoulder under 
5299-5203.  The RO increased the Veteran's disability rating 
for the right shoulder to 20 percent effective July 28, 
2008.  

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 pct is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

	(CONTINUED ON NEXT PAGE)


520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Mino
r

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2009).

520
1
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

520
3
Clavicle or scapula, impairment of:
Major
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009).

  
38 C.F.R. § 4.71, Plate 1 (2009).


Factual Background

Service treatment records indicate an injury to the left 
pectoralis muscle in January 1988, surgery to repair the 
pectoralis muscle in January 1988, and further complaints of 
left shoulder pain in January 1995.  Service treatment 
records also reveal the Veteran injured his right shoulder 
in June 1990, and was diagnosed with a right shoulder 
separation.  In a subsequent August 1990 service treatment 
record, it was noted that the Veteran had no tenderness over 
the joint, and full range of motion with no pain. 

An October 2002 Montcrief ACH treatment record found full 
range of motion of the shoulders.  A March 2006 Montcrief 
ACH treatment record found normal movement of all 
extremities.  

In a February 2007 VA examination report, the Veteran 
indicated that he injured his left shoulder in service when 
he tore his pectoral muscle, and injured his right shoulder 
in 1989 when it was dislocated but spontaneously went back 
into the joint.  He reported he had not injured either 
shoulder following his military service.  The Veteran 
complained of bilateral shoulder pain, left greater than 
right, which is aggravated by activity, and interferes with 
his sleep.  He reported the left shoulder feels unstable and 
cracks and pops frequently and that he has pain with 
overhead activity.  He denied any flare-ups.  

On physical examination , range of motion studies yielded 
the following results:


Normal 
(degrees)
Right 
(degrees)
Left (degrees)
Forward 
Flexion
180
150
120
Abduction
180
160
90
Internal 
Rotation
90
60
70
External 
Rotation
90
75
60

The examiner noted that all ranges of motion of both 
shoulders were characterized by end-range pain.  The 
examiner noted that the range of motion measurements were 
not additionally limited following repetitive use.  
Furthermore, impingement testing was normal on the right but 
abnormal at 45 degrees on the left, and the left shoulder 
was somewhat unstable with crepitus being appreciated on the 
left side.  An X-ray report from that time found DJD in both 
acromioclavicular (AC) joints with a questionable proximal 
defect in the proximal left humerus.

In a July 2008 VA examination report, the Veteran indicated 
that since his last examination, he has had increased pain, 
decreasing use of his shoulders requiring an MRI due to his 
pain.  He complained of constant moderate pain of both 
shoulders that interferes with sleep and overhead activity, 
and denied instability.  The Veteran reported that he is 
self-employed and that his disabilities have affected his 
usual occupation as an electronic production specialist in 
that he could not perform his duties.  He further endorsed 
problems with sleeping, driving, dressing, bathing, 
toileting, chores, and lifting.  

On physical examination , range of motion studies yielded 
the following results:


Normal 
(degrees)
Right 
(degrees)
Left (degrees)
Forward 
Flexion
180
60
60
Abduction
180
70
70
Internal 
Rotation
90
20
20
External 
Rotation
90
20
20

The examiner noted pain in all movements.  The examiner 
referred to an MRI report dated in March 2008 which found 
degenerative joint disease and rotator cuff ossification.  
The diagnoses were bilateral rotator cuff impingement 
syndrome with ossification on the left, bilateral 
degenerative joint disease of the shoulders, and left 
shoulder dislocation. 

Analysis

Right Shoulder for the Time Period Prior to July 28, 2008

The Veteran's 10 percent rating is based on the findings of 
the February 2007 VA examination, which showed evidence of 
painful motion with evidence of degenerative changes in the 
right shoulder.  Based on the evidence of record, the Board 
finds that a rating in excess of 10 percent for residuals of 
a right shoulder disability is not warranted, as the 
February 2007 VA examination report showed no evidence of 
limitation to shoulder level that would be required for a 
rating in excess of 10 percent.  In fact, the during the 
February 2007 VA examination, the examiner found extension 
to 150 degrees.  The Board notes that under Diagnostic Code 
5203 and 38 C.F.R. § 4.31, a noncompensable evaluation is 
warranted; however, based on the Veteran's documented 
complaints of pain on motion and abduction coupled with the 
provisions of 38 C.F.R. § 4.40, a 10 percent evaluation, but 
no higher, is warranted for the time period prior to July 
28, 2008.

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his right shoulder disability.  See, e.g., 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case"), and Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
Veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).  

None of the competent medical evidence of record during this 
time period shows that the Veteran has ankylosis of the 
scapulohumeral articulation; or impairment of the humerus.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (200). 
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding 
that the Board's choice of diagnostic code should be upheld 
so long as it is supported by explanation and evidence).  
Therefore, the assignment of a rating in excess of 10 
percent for this time period for the Veteran's right 
shoulder disability based upon any of these diagnostic codes 
is not warranted.  

The Board has also considered whether an increased rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups, is warranted during this 
time period.  The Board observes that there is no objective 
evidence that the Veteran's right shoulder is further 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  Furthermore, in the February 2007 VA 
examination, the Veteran stated that he did not have 
additional limitations with flare-ups.  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In conclusion, the evidence of record does not reflect any 
findings that would warrant a rating in excess of 10 percent 
under the schedular criteria for a right shoulder disability 
prior to July 28, 2008.

Right Shoulder from the Time Period from July 28, 2008

The November 2008 RO decision increased the Veteran's rating 
to 20 percent for a right shoulder disability based on the 
findings of the July 2008 VA examination, which showed 
limitation of motion to 70 degrees or less than shoulder 
level.  Based on the evidence of record, the Board finds 
that a rating in excess of 20 percent for residuals of a 
right shoulder disability is not warranted, as the July 2008 
VA examination report showed no evidence of limitation of 
motion to midway between side and shoulder level that would 
be required for a rating in excess of 20 percent.  

As above, the Board has considered all potentially 
applicable diagnostic codes under 38 C.F.R. § 4.71a in 
rating his left shoulder disability.  None of the competent 
medical evidence of record during this time period, however, 
shows that the Veteran had an ankylosis of the 
scapulohumeral articulation; limitation of motion of arm to 
shoulder level; humerus impairments including fibrous union, 
nonunion, or loss of head; or clavicle or scapular 
impairment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5201, 5202, 5203 (2009).  Consequently, the assignment of a 
higher evaluation for this time period for the Veteran's 
residuals of left shoulder dislocation based upon any of 
these diagnostic codes is not warranted.  

Left Shoulder 

The Veteran was assigned an initial rating of 20 percent 
based on the findings of the February 2007 VA examination, 
which showed limitation of motion to 90 degrees or shoulder 
level.  Based on the evidence of record, the Board finds 
that a rating in excess of 20 percent for a left shoulder 
disability is not warranted, as neither the February 2007 or 
July 2008 VA examination report showed evidence of 
limitation of motion to midway between side and shoulder 
level that would be required for a rating in excess of 20 
percent.  The Board notes that under Diagnostic Code 5203 
and 38 C.F.R. § 4.31, a noncompensable evaluation is 
warranted; however, based on the Veteran's documented 
complaints of pain at 90 degrees on abduction, a rating in 
excess of 20 percent is not warranted. 

As above, the Board has considered all potentially 
applicable diagnostic codes under 38 C.F.R. § 4.71a in 
rating his left shoulder disability.  None of the competent 
medical evidence of record during this time period, however, 
shows that the Veteran had an ankylosis of the 
scapulohumeral articulation; limitation of motion of arm to 
shoulder level; humerus impairments including fibrous union, 
nonunion, or loss of head; or clavicle or scapular 
impairment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5201, 5202, 5203 (2009).  Consequently, the assignment of a 
higher evaluation for this time period for the Veteran's of 
left shoulder disability based upon any of these diagnostic 
codes is not warranted.  

The Board recognizes the February 2007 VA examination 
findings of degenerative disease, but, as there are no 
findings of incapacitating episodes, the Board notes that 
the criteria contained in Diagnostic Code 5003 for rating 
impairment due to arthritis would not serve to increase the 
rating for the Veteran's left or right shoulder disabilities 
to exceed the assigned ratings.

The Board further notes that because the Veteran indicated 
he had instability of the left shoulder during the February 
2007 VA examination, the RO assigned a separate 10 percent 
evaluation for instability of the left shoulder.  During the 
July 2008 VA examination the Veteran denied instability of 
the shoulders and stability was noted as intact bilaterally.  
As such, there has obviously been no increase in disability 
as pertains to the stability of the Veteran's left shoulder.  
The Board will not disturb the RO's 10 percent rating for 
instability of the left shoulder.  

	(CONTINUED ON NEXT PAGE)



Right and Left Ankles

Law and Regulations - Specific

In this case, the Veteran was assigned an initial 10 percent 
disability rating for residuals of a right ankle sprain 
under Diagnostic Code 5271, and 10 percent for DJD of the 
left ankle under Diagnostic Code 5271.  

527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2009).

527
1
Ankle, limited motion of:

Marked
20

Moderat
e  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).

 
38 C.F.R. § 4.71, Plate II (2009)

Factual Background and Analysis

Service treatment records indicate the Veteran sprained his 
left ankle in May 1981 and again in June 1986, and twisted 
his right foot in April 1985.  

In a February 2007 VA examination report, the Veteran 
reported that he had injured his ankles while in service, 
and that he has not injured either ankle since service.  He 
complained of bilateral nagging ankle pain primarily on the 
left, swelling, particularly the left ankle, following 
activity, and instability on both ankles.  He reported that 
his ankles caused difficulty both standing and driving and 
that he has flare-ups of the left ankle approximately once a 
month for two days.  He stated he wears a soft brace on his 
left ankle.  Upon examination, the examiner noted both 
ankles were normal to inspection with range of motion 
testing of the right ankle showing dorsiflexion to 15 
degrees, plantar flexion to 45 degrees, and, on the left, 
dorsiflexion to 15 degrees, and plantar flexion to 45 
degrees.  The examiner noted that range of motion testing 
was pain-free and not additionally limited following 
repetitive use.  Furthermore, the examiner reported that 
both ankles were tender to palpation with bimalleolar 
tenderness both laterally and medially, tenderness more 
pronounced on the left, both ankles were stable to drawer 
exam, and decreased strength in plantar flexion on the left 
side.  X-ray testing found DJD of the left ankle only.  The 
diagnosis was DJD of both ankles, left greater than right.  

In a July 2008 VA examination report, the Veteran reported 
that since his last examination he was having increased pain 
that shoots across the dorsum of the ankle, and of 
intermittent swelling and instability.  The examiner noted 
that the Veteran was self-employed having left his usual 
occupations as an electronics production specialist stating 
he was unable to perform his duties, and that his occupation 
was affected by the ankles in that he has to change 
positions frequency and limit his weightbearing status.  The 
Veteran stated his activities of daily living such as 
sleeping, chores, dressing, driving and toileting were 
affected.  He complained that he had a flare of pain every 
day that was severe and lasted- all day.  Upon examination, 
the examiner noted that dorsiflexion of the ankles 
bilaterally was to 10 degrees with pain, and plantar flexion 
was to 30 degrees with pain.  The diagnosis was bilateral 
DJD of the ankles. 

When seen at a VA outpatient treatment in September 2008, 
the Veteran complained of ankle swelling.  On physical 
examination, bilateral internal ankle tenderness to 
palpation was noted.

Comparing the ranges of motion shown during the period of 
the appeal (10 degrees of dorsiflexion; 30 degrees, plantar 
flexion at the worst) with the norms, it is clear that the 
left and right ankle limitation of motion do not more nearly 
approximate a marked rather than moderate level of 
impairment.  Hence, the evidence shows that the Veteran's 
left and right ankle disabilities do not more nearly 
approximate the criteria for a 20 percent rating than those 
for a 10 percent rating at any time during the initial 
evaluation period.  The Board has also considered whether a 
rating in excess of 10 percent based on a greater limitation 
of motion due to pain on use, including use during flare-
ups, is warranted.  The Board observes that there is no 
objective evidence that the Veteran's left or right ankle is 
further limited by fatigue, weakness, lack of endurance, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his left and right ankle disabilities.  None 
of the competent medical evidence of record shows that the 
Veteran has ankylosis of the ankle; ankylosis of 
subastragalar or tarsal joint; or malunion of os calcis or 
astragalus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, 5273 (2009).  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  Therefore, the assignment of rating in 
excess of 10 percent for the Veteran's left or right ankle 
disability based upon any of these diagnostic codes is not 
warranted.  

In conclusion, the evidence of record does not reflect any 
findings that would warrant a rating in excess of 10 percent 
under the schedular criteria for left or right ankle 
disabilities.

All Increased Rating Claims

The Board acknowledges the Veteran's contentions that his 
disabilities are more severely disabling.  However, as noted 
above, the Veteran is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board has also considered staged 
ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  38 C.F.R. § 3.321 (2009).

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that 
schedular criteria are inadequate.  In this case, the Board 
finds there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment 
or frequent periods of hospitalization related to his scar 
that would take the Veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating during 
the appeal period.  The impairment caused by the 
thoracolumbar spine, the shoulders and the ankles are 
contemplated by the schedular ratings assigned.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 20 percent prior to 
July 28, 2008, and 40 percent from July 28, 2008, for 
degenerative joint disease (DJD) of the lumbar spine is 
denied. 

Entitlement to a rating in excess of 10 percent prior to 
July 28, 2008, and 20 percent from July 28, 2008, for DJD of 
the right shoulder is denied.

Entitlement to a rating in excess of 20 percent for DJD of 
the left shoulder is denied.

Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain is denied. 

Entitlement to a rating in excess of 10 percent for DJD of 
the left ankle is denied. 

Entitlement to a rating in excess of 10 percent for 
instability of the left shoulder is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


